DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinaka et al. (JP-2016141816-A), hereinafter Fujinaka, in view of Han et al. (KR-20160078570-A), hereinafter Han.
	Regarding Claim 1, Fujinaka teaches a steel sheet (P. 1 Par. 1) having the composition and microstructure shown in Table 1.
Table 1
Element
Claim
Fujinaka
Citation
Relationship
C
0.03-0.054
0.02-0.12
P. 3 Par. 3
Encompassing
Si
0.3 or less
0.04-1.5
P. 3 Par. 4-5
Overlapping
Mn
2-3
0.5-3
P. 3 Par. 6
Overlapping
Al
0.01-0.1
0.01-1
P. 3 Par. 9
Overlapping
Cr
0.3-1.2
0.1-1
P. 4 Par. 3
Overlapping
Ti
0.03-0.08
0.01-0.2
P. 4 Par. 2
Encompassing
Nb
0.01-0.05
0.01-0.2
P. 4 Par. 2
Overlapping
B
0.001-0.005
0.001-0.1
P. 4 Par. 3
Overlapping
P
0.001-0.1
0.05 or less
P. 3 Par. 7
Overlapping
S
0.01 or less
0.01 or less
P. 3 Par. 8
Same





Microstructure




Transformed Structure
75-87
70 or more bainite and martensite
P. 2 Par. 3
Encompassing
Ferrite
13-25
10-90
P. 2 Par. 4
Encompassing


	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Fujinaka further teaches the presence of 1-25% of retained austenite during the processing (P. 2 Par. 4, P. 5 Par. 3) which is intended to provide transformation induced plasticity as a result of the further processing (P. 5 Par. 3). Since the austenite is intended to provide transformation induced plasticity during the processing, a person having ordinary skill in the art would expect the final product to have a microstructure without austenite and which overlaps the claimed microstructure consisting of 75% or more to less than 87% by area of a transformed structure and 13% to 25% by area of ferrite, wherein the transformed structure includes martensite and bainite.
	In regards to the carbon content of Fujinaka, a person having ordinary skill in the art would further reduce the maximum carbon content to 0.05 in order to beneficially greatly increase the TSxHEL value (Tables 1 and 3, compositions J&K compared to A-I) which is a goal of Fujinaka (P. 8 Par. 2-4).
	In regards to the niobium content of Fujinaka, a person having ordinary skill in the art would restrict the range to 0.02-0.041% since those are used in exemplary compositions (Table 1).
	In regards to the titanium content of Fujinaka, a person having ordinary skill in the art would restrict the range to 0.02-0.08% since those are used in exemplary compositions (Table 1).
	In regards to the boron content of Fujinaka, a person having ordinary skill in the art would restrict the range to 0.002% since that is used in an exemplary composition (Table 1).
	In regards to the aluminum content of Fujinaka, a person having ordinary skill in the art would restrict the range to 0.02-0.03% since that is used in the majority of exemplary compositions (Table 1).
	Modified Fujinaka teaches a composition as shown in Table 2.
Table 2
Element
Claim
Fujinaka
Citation
Relationship
C
0.03-0.054
0.02-0.05
P. 3 Par. 3
Overlapping
Si
0.3 or less
0.04-1.5
P. 3 Par. 4-5
Overlapping
Mn
2-3
0.5-3
P. 3 Par. 6
Overlapping
Al
0.01-0.1
0.02-0.03
P. 3 Par. 9
Within
Cr
0.3-1.2
0.1-1
P. 4 Par. 3
Overlapping
Ti
0.03-0.08
0.02-0.08
P. 4 Par. 2
Overlapping
Nb
0.01-0.05
0.02-0.041
P. 4 Par. 2
Within
B
0.001-0.005
0.002
P. 4 Par. 3
Within
P
0.001-0.1
0.05 or less
P. 3 Par. 7
Overlapping
S
0.01 or less
0.01 or less
P. 3 Par. 8
Same


	Fujinaka further teaches the steel having a tensile strength of 440 MPa and a product of TSxHEL of 40000 MPa% (P. 8 Par. 4) which results in a HEL (hole expanding ratio) of 90.9% as determined by the examiner, as well as HEL values of 75-134% (Table 3) which is within the claimed a hole expansion ratio of 65% or more.
	Fujinaka does not explicitly disclose a nitrogen content, R/t, yield ratio, hardness, or particle diameter of the steel.
	It is noted that the processing according to the instant specification [0069]-[0077] is hot rolling at Ar3 to Ar3+50˚C, followed by coiling at 600-750˚C, followed by cold rolling at 40-70% reduction rate, followed by continuous annealing such a large amount of ferrite is not generated, followed by primary cooling at 1-10˚C/s to 650-700˚C, followed by secondary cooling at 5-20˚C/s to Ms-100˚C to Ms, followed by overaging.
	Fujinaka further teaches the processing of the steel including hot rolling at 1100-1300˚C (P. 5 Par. 11), winding at 500-650˚C (P. 6 Par. 3), cold rolling at 30-70% reduction (P. 5 Par. 4), annealing at (Ac1+Ac3)/2 to Ac3+50˚C (P. 6 Par. 5), and cooling at 2-30˚C/s to 250-420˚C (P. 7 Par. 2-3) which overlaps the processing according to the instant specification.
	Fujinaka does not explicitly disclose an overaging step.
	Han teaches an overaging treatment following annealing and cooling in order to beneficially ensure ductility and bending workability ([0080]) which is the same as the instant specification’s overaging.
	It would be obvious to a person having ordinary skill in the art to apply the overaging according to Han to the steel according to Fujinaka in order to beneficially ensure ductility and bending workability as discussed above.
	Han further teaches the presence of 0.01% or less nitrogen beneficially stabilizing austenite ([0061]) which is the same as the claimed 0.01 or less of nitrogen.
	It would be obvious to a person having ordinary skill in the art to apply the nitrogen content of Han to the steel according to Fujinaka in order to beneficially stabilize austenite as discussed above. 
	Fujinaka as modified by Han teaches a composition as shown in Table 3.
Element
Claim
Fujinaka & Han
Citation
Relationship
C
0.03-0.054
0.02-0.05
P. 3 Par. 3
Overlapping
Si
0.3 or less
0.04-1.5
P. 3 Par. 4-5
Overlapping
Mn
2-3
0.5-3
P. 3 Par. 6
Overlapping
Al
0.01-0.1
0.02-0.03
P. 3 Par. 9
Within
Cr
0.3-1.2
0.1-1
P. 4 Par. 3
Overlapping
Ti
0.03-0.08
0.02-0.08
P. 4 Par. 2
Overlapping
Nb
0.01-0.05
0.02-0.041
P. 4 Par. 2
Within
B
0.001-0.005
0.002
P. 4 Par. 3
Within
P
0.001-0.1
0.05 or less
P. 3 Par. 7
Overlapping
S
0.01 or less
0.01 or less
P. 3 Par. 8
Same
N
0.01 or less
0.01 or less
Discussed above
Same


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Since Fujinaka as modified by Han teaches the composition, properties, and microstructure according to the claims and the processing according to the specification as discussed above, a person having ordinary skill in the art would expect the claimed R/t of 0.5 or less, yield ratio of 0.8 or more, martensite has an average particle diameter of 2 µm or less, the bainite has an average particle diameter of 3 µm or less, a fraction of the bainite having a particle diameter of 3 µm or more is 5% or less, a ratio of a hardness value of the transformed structure to that of the ferrite is 1.4 or less, and the hardness value of the transformed structure is 310 or more to flow naturally from the steel according to Fujinaka as modified by Han.
	Fujinaka limits the tensile strength of the steel to 780 MPa in order to conserve the elongation property (P. 5 Par. 6) which overlaps the claimed a tensile strength of 780 MPa or more.
	Han teaches a tensile strength of 980 MPa or more ([0001]) while beneficially maintaining elongation properties (Table 2,4, [0008], [0045]). Since Han teaches that a greater tensile strength can be achieved while maintaining elongation properties, a person having ordinary skill in the art would utilize the 980 MPa tensile strength according to Han rather than the lower tensile strength of Fujinaka which was limited to conserve the elongation property.

	Regarding Claim 2, Fujinaka as modified by Han teaches the claim elements as discussed above. As discussed above, Fujinaka teaches at least 70% bainite and martensite, as well as the composition and properties according to the claims and the processing according to the specification. Therefore, a person having ordinary skill in the art would expect the claimed transformed structure has a fraction of 83 to 87% by area to flow naturally from Fujinaka as modified by Han.

	Regarding Claim 3, Fujinaka as modified by Han teaches the claim elements as discussed above. Fujinaka further teaches the strength of the steel being increased by precipitation strengthening (P. 4 Par. 2) but does not explicitly disclose the size of the precipitates.
	Han further teaches precipitates of 10 nm or less and 1.5x10^6/mm2 or more ([0090]) which is 1.5 precipitates/µm or more as determined by the examiner which is the same as the claimed a precipitate with 10 nm or less of diameter as overlaps the claimed provided as 150 precipitates/µm2 or more.

	Regarding Claim 5, Fujinaka as modified by Han teaches the claim elements as discussed above. Fujinaka further teaches elongations of 21-35% (Table 3) which is within the claimed elongation of 12% or more.
	Fujinaka does not disclose a yield strength of the steel.
Han further teaches yield strengths of 559.4-853.6 MPa (Table 2,4) which overlaps the claimed yield strength of 650 MPa or more. A person having ordinary skill in the art would seek the yield strength of Han in the steel according to Fujinaka as modified by Han since Fujinaka does not teach a yield strength of the steel.

Terminal Disclaimer
The terminal disclaimer filed on 05/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16470710  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see P. 9-10, filed 05/05/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive.
The argument regarding the austenite content of Fujinaka is not convincing.
As discussed in the rejection above, the austenite is intended for transformation induced plasticity and would therefore not be expected to be present in the final product.
The argument that Fujinaka and Han are silent regarding bainite particle diameter is not convincing.
As discussed above, due to shared composition and processing with the instant claims and specification the claimed bainite particle diameter would be expected to flow naturally from Fujinaka as modified by Han.
The argument that Fujinaka and Han do not disclose the claimed interphase hardness ratios is not convincing.
The Ti and Nb elements noted in the argument are present in Fujinaka and Han as discussed above, and as discussed above, Fujinaka and Han further teach the rest of the composition and the processing overlapping with the instant specification.
Additionally, examples within a certain range or a preferred range does not teach away from the broader disclosure, see MPEP 2123(II).
The argument that Fujinaka and Han would not be combined due to differing microstructures is not convincing.
As discussed above, the austenite content of Fujinaka would not be expected in the final product, and Han further does not teach against a austenite content. Similarly to Fujinaka, Han teaches austenite being present during the processing and being absent in the final product due to transformation induced plasticity ([0002]-[0003], [0056], [0060]).
The argument that Fujinaka and Han are silent regarding relational expression 1 is not convincing.
	As discussed above, Fujinaka as modified by Han overlaps with the claimed values of relational expression 1. The prior art is not required to disclose the claimed relationship explicitly to render the relationship obvious, if the prior art satisfies the relationship it is a case of prima facie obviousness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736